    Case 14-44595       Doc 66      Filed 02/26/19 Entered 02/26/19 13:45:04                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 44595
                                                CHAPTER 13
DARWIN ROOBINADEH
PANAGIOTA ROOBINADEH                            JUDGE DONALD R CASSLING

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: SPECIALIZED LOAN SERVICING LLC



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

8          2        XXXXXX6150                                $4,696.53        $4,696.53    $4,696.53

Total Amount Paid by Trustee                                                                $4,696.53


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-44595        Doc 66      Filed 02/26/19 Entered 02/26/19 13:45:04              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 14-44595-DRC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 26th day of February, 2019.


Debtor:                                         Attorney:
DARWIN ROOBINADEH                               DAVID M SIEGEL
PANAGIOTA ROOBINADEH                            790 CHADDICK DR
1206 S DOUGLAS AVE                              WHEELING, IL 60090
ARLINGTON HEIGHTS, IL 60005                     via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
SPECIALIZED LOAN SERVICING                      GREEN TREE SERVICING LLC
LLC                                             % PIERCE & ASSOCIATES
PO BOX 636007                                   1 N DEARBORN # 1300
LITTLETON, CO 80163                             CHICAGO, IL 60602

Creditor:
SPECIALIZED LOAN SERVICING
8742 LUCENT BLVD #300
HIGHLANDS RANCH, CO 80129

ELECTRONIC SERVICE - United States Trustee


Date: February 26, 2019                                      /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
